DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 8-9, filed 09/17/2021, with respect to the rejection of claim 17 under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of the amendment to the claim.  The rejection of claim 17 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments, see Remarks pg. 8-9, with respect to the rejection(s) of claim(s) 1, 10, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Macaulay et al. (US 2004/0147837). See rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-10, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayam et al. (US PGPUB 2018/0279954) (hereinafter Hayam) in view of Olson et al. (US PGPUB 2010/0073150) (hereinafter Olson), further in view of Macaulay et al. (US 2004/0147837) (hereinafter Macaulay).
Regarding claims 1-3, 10, and 17, Hayam discloses a system/method for facilitating display of cardiac information associated with a heart of a patient (Abstract), the system comprising: a vascular mapping catheter (Fig. 2A-B, catheter(s) 220) configured to be inserted into a blood/epicardial vessel associated with the heart (Fig. 3A-3C, catheter 302 is within the pericardial space as discussed in Para. [0040]; Para. [0009], first sentence: “… catheters that may be inserted through a small incision in the groin and though the blood vessels to the heart”; Para. 43, first sentence: “an image-sensor (or camera) based catheter may be inserted into the epicardium to collect 2D images of the epicardial surface”) and comprising one or more electrodes (Fig. 2B, electrodes 222, 224); and a magnetically tracked catheter (Fig. 2B, positioning sensor 226; Para. [0010-0012] establish that the system uses electromagnetic The use of positioning sensors 226 may provide improved location accuracy within the magnetic fields… and provide location information that is adaptable to patient movement because the position information of the catheter 220 is relative to the anatomy of the patient”, i.e. positioning sensor 226 acts as a magnetic tracker in conjunction with the magnets of reference device constellation 215 of Fig. 2A; see also para. [0039], second sentence) configured to be inserted into the patient's body (Fig. 3A-C) and comprising one or more additional electrodes (Fig. 2B, electrodes 222, 224); a tracking system configured to determine positions, within the patient's body, of the one or more additional electrodes (Para. [0039], second sentence: “the catheter location, orientation and/or distance may be defined relative to external sensors (e.g., a location pad and/or reference device constellation 215 in FIG. 2A) that are also used for all images to ensure a consistent relative location, orientation and/or distance information”; Para. [0023], last sentence: “The use of positioning sensors 226 may provide improved location accuracy within the magnetic fields… and provide location information that is adaptable to patient movement because the position information of the catheter 220 is relative to the anatomy of the patient”, i.e. positioning sensor 226 acts as a magnetic tracker in conjunction with the magnets of reference device constellation 215 of Fig. 2A, defining a tracking system); a display device (Fig. 2A, visual display device 216) configured to present an epicardial vascular map, the epicardial vascular map comprising an epicardial cardiac map annotated with a representation of an epicardial vascular structure (Fig. 3B, epicardial visual map with coronary artery 304; Para. [0040]); and a processing unit (Fig. 2A, processing device(s) 202) configured to perform the method of: receive a plurality of electrical signals from the vascular mapping catheter and the magnetically tracked catheter (Para. [0018]: “… electrode(s) 222… may be used to measure electrical properties of the cardiac tissue”; 
Regarding the use of two catheters, i.e. the vascular mapping catheter and magnetically tracked catheter, seeing that Hayam’s catheter 220 comprises electrodes 222,224 and magnetic tracking features (Fig. 2B, electrodes 224/222 and positioning sensor 226; Para. 23, last sentences describes functioning of positioning sensor 226 in magnetic fields), it is submitted that Hayam’s catheter 220 meets the requirements of both the vascular mapping catheter and magnetically tracked catheter (Claim 1, ll. 7-11). As such, Hayam’s disclosure that multiple catheters 220 are within the scope of the invention (Fig. 2A, catheter(s) 220; para. 12, second sentence) provides the limitations of “a vascular mapping catheter” and “magnetically tracked catheter” since the structure of Hayam’s catheter 220 meets the structure of both of the claimed catheters. Thus, by providing multiple catheters 220 as disclosed by Hayam, this limitation is met.  
Hayam does not disclose accessing a field map, the field map comprising expected impedance measurements determined based on the electrical signals obtained from the one or more additional electrodes of the magnetically tracked catheter and the determined positions of the one or more additional electrodes; determining, based on the plurality of impedance measurements that were 
Olson, however, teaches that both electrical impedance and electrical impedance localization systems provide the availability to collect geometry by visiting a multitude of physical locations and simultaneously recording these positions as a point cloud, wherein a surface can be fit around the cloud of points, providing a displayed 3D cardiac geometry. The taught point cloud is considered to be a field map comprising expected impedance measurements. Olson further teaches that a rendering of catheter may be displayed against the backdrop of cardiac geometry in 3D, with the location of a catheter being determined by electrical impedance or magnetic localization technology (Para. [0078], second sentence – end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hayam to include accessing a field map, the field map comprising expected impedance measurements determined based on the electrical signals obtained from the one or more additional electrodes of the magnetically tracked catheter and the determined positions of the one or more additional electrodes; determining, based on the plurality of impedance measurements that were determined from the electrical signals associated with the one or more electrodes of the vascular mapping catheter and the expected impedance measurements of the field map, a plurality of positions, of the one or more electrodes of the vascular mapping catheter; generating the representation of the epicardial vasculature structure from the electrical signals and the impedance measurements associated with the one or more electrodes of the vascular mapping catheter. Making this modification would be 
Furthermore, Macaulay teaches electro-anatomically navigated catheters, including mapping catheters (Abstract), wherein a mapping catheter is inserted into a patient’s arterial vasculature and advanced into an obstructed coronary artery through an obstruction. The mapping catheter is then advanced through a portion of the coronary artery distal to the obstruction, thereby providing a computer with accurate mapping data of the coronary artery. Such mapping data is then used in a procedure for bypass of the coronary artery obstruction (Para. 47, ll. 16 – end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hayam in view of Olson such that the mapping catheter is configured to be inserted into a coronary artery. Making this modification would be useful for providing accurate mapping data of the coronary artery which can be used in medical procedures such as a coronary artery bypass, as taught by Macaulay. 
Regarding claims 6 and 13, Hayam discloses that the tracking system is further configured to magnetically track positions of the vascular mapping catheter (Fig. 2B, positioning sensor 226; Para. [0010-0012] establish that the system uses electromagnetic technology; Para. [0013], last sentence: “The reference device constellation 215… may include… magnets… The magnets may have known and fixed strength and position values that may be used point of origin reference for the magnetic fields… to be used in producing accurate 3D images of the heart”; Para. [0023], last sentence: “The use of positioning sensors 226 may provide improved location accuracy within the magnetic fields… and provide location information that is adaptable to patient movement because the position information of the catheter 220 is relative to the anatomy of the patient”, i.e. positioning sensor 226 acts as a magnetic 
Regarding claims 7, 14, and 19, Hayam discloses that the plurality of electrical signals obtained by the one or more electrodes of the vascular mapping catheter (Para. [0018]: “… electrode(s) 222… may be used to measure electrical properties of the cardiac tissue”; Para. [0021], first sentence: “positioning sensor(s) 226… generate signals used to determine the position and orientation of the catheter 220 in the body”) correspond to an energy field generated by at least one of the magnetically tracked catheter and a field generator (Para. [0013], last sentence, i.e. the field generator is the reference device constellation 215; Para. [0023], last sentence).
Regarding claims 8 and 15, Hayam discloses that the field generator comprises one or more patches disposed external to the patient's body (Para. [0013]: “reference device constellation 215 (e.g. may be referred to as a location pad) may include a ring of… magnets positioned beneath the patient 205”, Fig. 2A).
Regarding claims 9, 16, and 20, Hayam discloses that the plurality of electrical signals obtained by the one or more additional electrodes of the magnetically tracking catheter (Para. [0018-0019]) correspond to an energy field generated by the vascular mapping catheter (Para. [0025], first sentence: “The processing device(s) 202 may receive, amplify, filter and/or digitize signals (carrying information or data) from catheter 220, including signals generated by positioning sensor(s) 226, tip electrode(s) 222 and/or non-contact electrodes 224”).
Claims 4-5, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayam in view of Olson in view of Macaulay, further in view of Anderson et al. (US PGPUB 2020/0187868) (hereinafter Anderson).
Regarding claims 4, 11, and 18, Hayam in view of Olson does not teach that the vascular mapping catheter comprises a guidewire. Anderson, however, teaches a catheter which comprises a 
Furthermore, regarding claim 5, Hayam in view of Olson does not teach that the processing unit is further configured to determine a diameter of a blood vessel corresponding to the epicardial vascular structure. Anderson, however, teaches that a computing device can implement QCA (quantitative coronary angiography) to determine the diameter of a blood vessel (Para. [0125], first sentence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hayam in view of Olson’s processing unit to determine a diameter of a blood vessel corresponding to the epicardial vascular structure. Making such a modification would be useful for determining a physiological stent diameter recommended for use within the blood vessel (Para. [0125], third sentence).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayam in view of Olson in view of Macaulay, further in view of Anderson, further in view of Kveen et al. (US PGPUB 2008/0021532) (hereinafter Kveen).
Regarding claim 12, Hayam in view of Olson, further in view of Anderson does not teach that one or more electrodes of the vascular mapping catheter comprise a portion of the guidewire. Kveen, however, teaches a guide wire instrument 140 with a sensor electrode 144 disposed along the distal tip 142 of the guidewire to sense local electrical activity and transmit a stimulation signal (Para. [0034], last sentence; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Hayam in view of Olson, further in view of Anderson such that one or more electrodes of the vascular mapping catheter comprise a portion of the guidewire in order to sense local electrical activity and transmit a stimulation signal in the heart, as taught by Kveen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang et al. (US 2020/0155073) disclose a system and method for 3D mapping of the heart by using a catheter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792